                                                                                       ETT
                                                                                        SEP -4 2019
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                   CLERK,       DISTRICT COURT
                                  Richmond Division                                         RICHMOND^ VA

UNITED STATES OF AMERICA


V.                                           Criminal Action No.               3:08CR283
                                             Civil Action No. 3:19-cv-00642-REP

MIRACLE    SMITH


                                  MEMORZ^UM OPINION


      By Memorandum Opinion and Order entered on August 12, 2015,

the Court denied a 28 U.S.C. § 2255 motion filed by Miracle Smith-.

{ECF Nos. 100, 101.)        On August 5, 2019, the Court received another

28 U.S.C.    §     2255 Motion from Smith            {"Successive §            2255 Motion,"

ECF No.    139).

      The Antiterrorism and Effective                  Death       Penalty Act         of      1996

restricted the jurisdiction of the district courts to hear second

or successive applications            for     federal          habeas corpus        relief by

prisoners     attacking       the     validity        of       their     convictions             and

sentences by establishing a "gatekeeping mechanism."                                 Felker v..

Turpin,     518     U.S.   651,     657     (1996)     (internal         quotation            marks

omitted).          Specifically,          "[b]efore        a    second        or   successive

application permitted by this section is filed                           in the district

court, the applicant shall move in the appropriate court of appeals

for   an   order     authorizing      the    district           court    to    consider          the

application."        28 U.S.C. § 2244(b)(3)(A).
